PETEES, J.
By an act, entitled “ An act to regulate the system of public schools in the county of Mobile,” approved on the 16th day of January, 1854, the board of Mobile school commissioners, a corporate body then organized and existing in the county of Mobile, in this State, were clothed with “ power and authority to establish and regulate a system of public schools in said county, and to devise and put in force, and execute such plans for the increase of knowledge, educating youth, and promoting the cause of learning in said county, as to them may appear expedient.” In order to effect these high purposes, this corporation was authorized, by said act, to raise funds by taxation in the manner prescribed in said act. Some of these taxes were collected by the tax collector and deposited in the bank of Mobile; others were collected on licenses, and paid to the judge of probate of Mobile county. Of these last, the sum of $6,095 02 had accumulated in the hands of the appellant, said Gustavus Horton, judge of probate of the said county of Mobile. This accumulation had accrued on taxes thus paid on licenses, since the 1st day of January, 1869, and since the passage of the revenue law of this State, entitled “ An act to establish revenue laws for the State of Alabama,” approved December 31st, 1868. This fund thus collected, and in the hands of said judge of probate as aforesaid, was demanded by said Mobile school commissioners of said judge of probate, and required to be paid to them, under authority of said act of January 16th, 1854, above referred to, for the purposes therein specified. The judge of probate refused, on said demand, to pay said funds to said school commissioners for the uses of said corporation. Thereupon, said Mobile School Commissioners, as a corporate body, applied “ to the circuit court for a State’s writ of mandamus, and that said Gustavus Horton, as such judge of probate, be commanded, without delay, to pay said commissioners said sum of $6,095 02, so in his hands aforesaid.” On the hearing of said application, the court ordered a peremptory mandamus *604to be issued to said judge of probate, commanding him to pay over to said Mobile school commissioners said sum of $6,095 02, so in his hands as aforesaid. Said order was granted on the 9th day of June, 1869. From this order said Horton appeals to this court. — Pamphlet Acts 1868, p. 410.
The sole question raised upon the record in this case, is whether the revenue law of the 31st December, 1868, repeals the public school laws of the county of Mobile of the 16th January, 1854, and other laws passed in aid of said system of public schools in said county, and the ordinance of the board of education of this State, approved August 11th, 1868, entitled “ An act in relation to schools in the city and county of Mobile.” — Pamphlet Acts, 1853, 1854, p. 190, No. 307 ; Pamphlet Acts, 1808, pp. 297, 340; il. 148.
It is to be presumed, as a general rule, that if it is the purpose of the general assembly to overturn a whole system of legislation upon a distinct and important interest of the State and abandon it, it will be done by some direct and positive measure, and not by indirection and implication. The courts are bound to regard the legislative department of the government as competent in knowledge and ability, fully to comprehend and provide for all the great interests of the people with which they have to deal. Theoretically, the legislature is the depository of the supreme law-making power of the State, under such limitations as the people, by their constitution and the constitution of the general government, may think proper to impose. The people are the ultimate sovereign power. Such a body as the legislature, then, must be supposed to possess capacities in every way equal to its high duties, by all the co-ordinate branches of the government.
Then, in the construction of the laws which this department of the government enacts, the courts are not to look at what may be supposed the wisdom or the want of wisdom in such laws, but to the object sought to be accomplished, and the appliances by which that object is to be achieved. These two, combined, create what is called the intent of the legislative body. And this intent is to be the *605rule of the courts in the interpretation of their laws. And this intent is to be discovered from the language used and from the object sought to be accomplished by the laws enacted.—Sedg. Stat. 238, 233; Winslow v. Kimball, 25 Maine, 493.
In this case, there is a succession of enactments from January 25th, 1826, to August 11th, 1868, a period of above forty-two years, by the legislative department of this State, which has been designed to establish and perfect a system of public and free instruction in the county and city of Mobile, and by which large sums of money have been raised and appropriated to that important end; and which, from a very humble and feeble beginning, has reached a capacity to bestow the inestimable blessings of education upon so large a number as four thousand children, in a single year. Among a people where education is so much cherished and respected, it can not, with consistency, be supposed, that it was the object of the last general assembly of this State to strike this eminently beneficial system down in the midst of its usefulness and success, without a direct and open assault — without a law for its peremptory repeal. To infer that this has been done by omission, mistake or indirection, when it was not intended, is to impugn the legislative body with a want of a proper knowledge of their highest and sacred duties to the people. Such an omission, or mistake, or failure to do what was intended, might be, with some show of reason, attributed to individuals, but it can not be affirmed of the supreme legislative power of the State. Their knowledge and reason are as perfect as that of any other department of the State government. And the courts are not authorized to infer that the legislature acts unwisely, or without a view to promote the general good, which is, indeed, the highest law. Salus popidi suprema lex.—The People v. Canal Commissioners, 3 Scam. 153.
Governed by these principles, we can not conclude that it was the intention or purpose of the legislature of 1868 to repeal and overturn the important system of public school instruction, long and usefully established in the city and county of Mobile. If they did not intend to do this, *606they did not intend to take away the means by which its usefulness and efficiency were mainly, if not wholly, supported. They intended to do what the public good required ; that is, to leave this eminently useful system of public instruction where the board of education, and the laws of the land have placed it.—Acts 1826, p. 35; Acts 1836, p. 51; Acts 1839, 1840, p. 113; Acts 1842, 1843, p. 58; Acts 1845,1846, p. 192 ; Acts 1851,1852, p. 464; Acts 1853,1854, p. 190; Acts 1855, 1856, p. 148; School Board Ordinance, No. 8 ; Pamphlet Acts 1868, p. 158.
It is true, that where two acts of the legislative body conflict, so that both can not stand without contradiction, the more recent act must prevail over the one of prior date. That is, the former is supposed to have been impliedly repealed by the latter. But this presumption is never entertained, when both laws may stand together. And it is the duty of the court so to construe them, if this can be done with consistency and reason.—Beales v. Hale, 4 How. U. S. 37; Com. Bank v. Chambers, 8 S. & M. 9; Ham v. The State, 7 Blackf. 314; Milne v. Huber, 3 McLean, 212; Williams v. Potter, 2 Barb. 316.
Here, it seems to me, there is no conflict or repugnance between the revenue law, approved December 31st, 1868, and the series of enactments creating the system of common schools and providing for their support in the city and county of Mobile, under which the appellees claim the funds in controvery in this case. The revenue law provides for the assessment and collection of the taxes of the State. It does not pretend to determine their appropriation. The Mobile school laws claim the appropriation of certain taxes to the uses to which the State has devoted them. These may both stand together. And it seems that the special tax may be collected in a special manner.—Morris v. D. & S. Canal, 4 Watts & Sergt. 461; Bruce v. Schuyler, 4 Gilm. 221.
But even if this were not so, the exception in the repealing section is broad enough to cover the exigencies of this case. This repealing section is in these words :
“Sec. 136. Be it further enacted, That all laws or parts of laws, of a general or special character, except those enacted for municipal purposes, upon the subject of taxation *607in this State, be and the same are hereby repealed.”— Pamphlet Acts 1868, p. 340.
The word municipal, in this exception, has no well-defined technical meaning, nor does the language of the revenue act seem to confine its import to any very narrow bounds. It is evidently used in a general and not in a particular sense. The legislature was aware that it did not apply solely to incorporated towns and cities ; but that it was equally applicable to incorporated bodies organized for the accomplishment of great and important public purposes, which, for the sake of unity and successful administration, needed a body corporate, and special laws for its management. Municipal has been defined to be that which belongs to a corporation or a city, and to include the rules or laws by which a particular district, community or nation is governed. It may also mean local, particular, independent. Bla. Com. 44; 2 Kent. 275 ; 2 Burrill’s Law Diet. 215 ; Webster, Worcester ad voc., and authorities cited in appellee’s brief. Any of these expositions of the word municipal, will, without any strain of construction, let in the corporation constituting the appellees in this suit.—Jones v. Jones, 6 Shep. 308.
We therefore hold, that it is a municipal corporation, and that taxes authorized to be assessed and collected for it, are for municipal purposes, and that the laws under which they are authorized to be collected are not repealed by the repealing section of the revenue law above referred to.—Clark et al. v. Mobile School Commissioners, 36 Ala. 621; People v. Durick, 20 Cal. 94; Cole v. Supervisors, 11 Iowa, 552.
This may not be the place to repeat the praises of learning, but it has ever been regarded as the hand-maid of wisdom ; and wisdom is the “ principal thing” in all the great purposes of life. — Prov. ch. Ill, v. 13. et seq. Schools are necessary for its attainment, and to make these successful, they must be supported. And the education of the children of any community is certainly one of the most important municipal interests of the State in that community. This is declared in our fundamental law, in the charters of our numerous colleges, and in the many private acts for *608the protection of our public and private schools, which are found almost everywhere in the book of our legislative enactments.—Const. Ala. Art. XI; Bacon’s Adv. of Learning, abique; Webster’s Speech in Dartmouth College v. Woodward, 1 Webster’s Speeches, 110, et seq; 2 Kent, 195, 196, et seq.
As the judgment of the court below was in conformity with this opinion, it is affirmed. And the said appellant will pay the costs of this appeal in this court and the costs in the court below, out of the funds in his hands, claimed by said commissioners; and the honorable judge of the circuit court of the county of Mobile, in which said judgment was rendered, will enforce the same as required by law.